Citation Nr: 1815024	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for dental disability to include as due to service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case currently resides with the RO in Chicago, Illinois. 

In May 2014, the Veteran testified at a videoconference hearing held before the undersigned.  

In November 2014, November 2016, and June 2017 the Board remanded the case for additional development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's dental disability did not have its onset in active service or for many years thereafter and it is not related to such service, or proximately due to, the result of, or aggravated by service-connected GERD.


CONCLUSION OF LAW

The criteria for service connection for dental disability to include as due to service-connected GERD have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in September 2008.  VA also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b) (2017).  Thus, service connection is permitted not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he lost all his teeth due to his service-connected GERD.  Specifically, he asserts that the vomiting due to GERD led to the loss of teeth.

Initially, the record fails to show, and the Veteran does not assert, that his dental disability began in active service or is otherwise causally related to such service.  VA medical records show complaints of dental problems in August 2004, or nine years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the August 2004 record notes longstanding dental problems, it does not provide a specific date of onset and the record otherwise does not clarify the onset of dental problems.  Thus, the Board finds that the Veteran's dental disability did not have its onset in active service or for many years thereafter and it is not related to such service.

At an October 2008 VA examination, the Veteran complained of vomiting sour and burning fluid due to his GERD and a history of multiple dental extractions.  The examiner opined that the Veteran's dental disability was not related to GERD.  

However, as the examiner did not provide a rationale for the opinion or an opinion on whether the Veteran's dental disability may have been aggravated by his GERD, the Board requested another examination.

A January 2015 VA examination report reflects that the Veteran has a history of dental care at the VA dating back to 2004 consisting of examinations, restorations, extractions, and ultimately complete dentures, and that the consistent message in the treatment notes is that the Veteran has poor oral hygiene.  The examiner opined that the Veteran's loss of teeth is not secondary to GERD.  The examiner explained that while GERD can be accompanied by dental problems due to acid erosion, one can maintain a clean oral cavity through the regular practice of good oral hygiene.  The examiner stated that the Veteran's missing teeth are simply the result of poor oral hygiene practices.  In a December 2016 addendum, the examiner essentially restated the opinion.  

In a February 2017 addendum, the examiner opined that the Veteran's loss of teeth was not aggravated beyond natural progression by his GERD.  The examiner noted that while GERD can result in a dental problem known as enamel erosion, that issue can be maintained through proper oral hygiene.

At a July 2017 VA examination, the Veteran reported that he had to extract all of his teeth secondary to his GERD.  The examiner opined that the Veteran's dental disability was not proximately due to, the result of, or aggravated by his GERD.  The examiner noted that the dental history in the medical records shows that the Veteran had to pull teeth out due to serious decays.  The examiner stated that although GERD can contribute to a degree of erosion, which may then lead to caries, it would not be to the extent witnessed on today's examination and as documented in the medical records.  

Given the above, both the January 2015 and July 2017 examiners opined that the Veteran's dental disability was not caused or aggravated by his service-connected GERD.  The January 2015 examiner attributed the Veteran's dental disability to poor oral hygiene and specified that the loss of teeth was not aggravated beyond natural progression by GERD.  The July 2017 examiner indicated that the extent of erosion and caries the Veteran had was much greater than what would have been expected to have been caused or aggravated by GERD.  Thus, the Board finds that the Veteran's dental disability is not proximately due to, the result of, or aggravated by service-connected GERD.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tooth pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed, the medical evidence shows that his disability is not related to active service or service-connected GERD.

The Board notes the Veteran's report at a November 2009 VA examination that a dentist had told him that his poor dental health is due in part to his GERD.  In that regard, the Board observes that the connection between what a physician said and a lay person's account of what was purportedly said, filtered through the lay person's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As the record stands, there is no medical opinion evidence linking the Veteran's dental disability to his GERD.

In conclusion, service connection for dental disability to include as due to service-connected GERD is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dental disability to include as due to service-connected GERD is denied.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


